Citation Nr: 0316440	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
previously claimed as chronic obstructive pulmonary disorder 
(COPD), asbestosis, and asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  A respiratory disorder, variously diagnosed as COPD, 
chronic bronchitis, reactive airway disease, and asthma, is 
not related to the veteran's period of active duty service.


CONCLUSION OF LAW

A respiratory disorder, previously claimed as COPD, 
asbestosis, and asthma, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decisions on 
appeal, as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in May 2001, 
the RO sent a letter to the veteran explaining the VCAA and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate a 
claim for service connection and informed him what evidence 
VA had already obtained at that time.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  The veteran did not respond.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The Board notes that the VCAA notification letter sent to the 
veteran in May 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response by 
July 2001, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Since that one-
year time period has now expired, it is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  

While the veteran indicated in his April 2000 notice of 
disagreement, that he was treated at Desert Samaritan 
Hospital in Tempe, Arizona, for chronic asthma, the June 2000 
SOC indicated the veteran "should submit those records."  
In addition, as noted above, the veteran was asked in May 
2001 to provide the name of the person, agency, or company 
who had any relevant records.  The veteran did not respond.  
The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this 
case by providing additional evidence and/or notifying VA of 
additional evidence to be obtained, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran was afforded VA Pulmonary Function tests in 
October 1998 and February 1999, but they did not include 
opinions as to the etiology of the claimed respiratory 
disorder.  However, further examination is not needed because 
(1) there is no competent evidence that the veteran actually 
had a respiratory disorder in service, and (2) there is no 
competent evidence that a respiratory disorder may be 
associated with his military service.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  The pertinent evidence is as follows.  

The veteran's service medical records are devoid of 
complaints or diagnoses of a respiratory disorder.  The 
veteran's July 1974 entrance examination was negative for any 
findings with respect to a respiratory disorder.  Upon the 
veteran's May 1977 Report of Medical History taken in 
conjunction with his separation from service, the veteran 
reported having no shortness of breath and no pain or 
pressure in his chest.  The corresponding Report of Medical 
Examination was negative for diagnoses of a respiratory 
disorder.

The first medical evidence pertaining to a respiratory 
disorder was dated in 1984, some seven years after the 
veteran's discharge from service.  At that time, records from 
Pulmonary Consultants reveal the veteran was diagnosed with 
asthma.  An entry dated in February 1984 indicates the 
veteran developed a chronic cough and wheezing in January 
1984 and was only diagnosed that year with asthma.  The 
veteran relayed a history of having asthma as a child, but 
not having any attacks until that year.  The record also 
indicates the veteran was a 1 1/2 to 2 packs per day smoker.  
Records from Pulmonary Consultants contain numerous entries 
and diagnoses pertaining to asthma and bronchitis, however; 
there are no opinions relating either diagnosis to the 
veteran's period of active duty service.

Private medical records from Cascade Medical Center contain 
diagnoses of asthma, chronic bronchitis, and reactive airway 
disease.  These records contain repeated entries, which note 
the veteran's smoking behaviors.   Progress notes from Health 
First Medical Group also contain the diagnoses noted above 
with the addition of COPD.  These records note that the 
veteran smoked.  Neither set of private medical records 
contained an opinion, which related any current diagnosis to 
the veteran's period of active duty service.

Pulmonary Function Tests dated in October 1998 and February 
1999 diagnosed the veteran with very severe ventilatory 
impairment.  The examining physician in October 1998 noted 
the veteran had a 1 1/2 pack of cigarettes per day habit.  Upon 
examination in February 1999, it was indicated that the 
veteran had quit smoking in January 1999.  No nexus opinions 
relating the ventilatory defect to service were provided.

VA outpatient treatment records dated between 1998 and 1999 
contain diagnoses of COPD and reactive airway disease.  
Progress notes indicated the veteran was participating in a 
smoking cessation clinic.  Again, no nexus opinions were 
provided which related any current diagnosis to the veteran's 
period of active duty service. 

After a careful review of all the evidence in the veteran's 
claims folder, the Board finds the veteran's claim of 
entitlement to service connection for a respiratory disorder 
is not warranted.  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In the instant case, the veteran's service medical records 
are devoid of any indication that he suffered from a 
respiratory disease in service.  Moreover, the evidence 
delineated above fails to establish that COPD, bronchitis, 
reactive airway disease, and/or asthma, are related to the 
veteran's period of active duty service

While a February 1984 entry from Pulmonary Consultants 
suggests that asthma may have been a disease which pre-
existed service, the veteran was considered to have been in 
sound condition when examined upon his entrance into service, 
as there were no defects, infirmities, or disorders noted. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  The Board finds that this single entry, taken in 
conjunction with the veteran's mother's June 2000 lay 
statement that asthma did not pre-exist service, is not clear 
and unmistakable (obvious or manifest) evidence which 
demonstrates that a respiratory disease existed prior to 
service. Id.  Moreover, even if the Board were to assume that 
asthma had pre-existed service, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, and in the case at bar, there were 
no manifestations of a respiratory disorder during the 
veteran's active duty service. See 38 C.F.R. § 3.306(b).

In conclusion, the Board finds that the veteran has not 
established that he is entitled to service connection for a 
respiratory disorder, and his appeal must be denied.  See 38 
C.F.R. § 3.303.  The record contains no other additional 
evidence beyond the veteran's contentions that his current 
disability is related to service.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In reaching 
the foregoing decision, the Board has been cognizant of the 
"benefit of the doubt rule."  However, 


as the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, 
previously claimed as COPD, asbestosis, and asthma, is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

